Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170040560 by Martinson et al (hereinafter Martinson) in view of US 20170194102 by Huang et al (hereinafter Huang), US 20150122314 by Snaith et al (hereinafter Snaith), WO 2015167229 by Cho et al (hereinafter Cho), US 20100126560 by Lauvray et al (hereinafter Lauvray) and US 5700419 by Matsunaga et al (hereinafter Matsunaga). 

Regarding Claim 1, Martinson discloses an organic-inorganic solar cell comprising a first electrode (301 Fig. 3 [0072] teaching the claimed “a first electrode”), a first metal oxide disposed over and in direct contact with the first electrode being formed of nickel oxide (304 Fig. 3 [0073] teaching the 

Martinson fails to disclose the hole transport material being fullerene. 

However, Huang discloses using either spiro-MeOTAD or fullerene as a hole transport layer in a perovskite cell ([0014] teaching the claimed “the third common layer comprises a fullerene derivative”). Therefore, a skilled artisan would appreciate any known material can be used to form the hole transport layer in Cho’s cell, including fullerene, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Modified Martinson fails to disclose the oxides being nanoparticulate. 



Therefore, it would have been obvious to a skilled artisan to use mesoporous nanoparticulate metal oxides when forming the metal oxides in modified Martinson’s perovskite solar cell, as taught by Snaith, as use of such materials are routine and conventional in the art and would result in a reasonable expectation of success. 

Modified Martinson discloses the perovskite includes a compound of ABY3-xZ-x wherein A is methyl ammonium, B is Pb or Sn, Y is I, Cl or Br and Z is I, Cl or Br and x is 0, 1, 2 or 3 ([0074]-[0079]) thereby not disclosing two separate perovskite structures mixed together in a single layer. 

However, Cho discloses a perovskite cell wherein the perovskite absorber may be a bilayer of two separate perovskites having the formulas RMX3 and R’M’X’3 wherein R may be for example, NH4 or PF4, R’ may be for example, HC(NH2)2 ,  M may be a divalent metal cation such as lead, M’ may be divalent cation such as lead, X may be a halogen and X’ may be a halogen, n is 1-9, and wherein the two formulas must be different from each other ([259-288]) teaching the claimed requirements of instant Formula II except the layers are not disclosed as a single pervoskite layer. 

Additionally, case law holds that the combination of two elements to a single, integral component is prima facie obvious (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) therefore, a skilled artisan would appreciate the two perovskite layers disclosed by Cho could be formed as a single perovskite layer, thereby rendering obvious Formula 2. 

Furthermore, Snaith recognizes the use of mixed perovskites in a single light absorbing layer, thereby supporting the Office’s position that use of a single, mixed perovskite layer in Cho would be an obvious modification (Snaith [0100]). 

Therefore, in combination, modified Martinson discloses a single pervoskite layer exhibiting the claimed formula. 

Modified Martinson fails to disclose each of the first and second common layers include a dispersant. 

However, Lauvray discloses using a dispersant within a metal oxide nanoparticle layer assists in preventing agglomeration of the nanoparticles within the layer ([0026] teaching the claimed “and a dispersant” for both the first and second common layer). Additionally, Matsunaga discloses butyl-acrylate may be used as a dispersant to reduce agglomeration in metal oxide pastes (Col 2 L 56-55 teaching the claimed “selected from among a-methylstyrene, butyl acrylate, and a mixture thereof”). 

As such, it would have bene obvious to include a dispersant in modified Martinson’s metal oxide layers, as taught by Lauvray and Matunaga to avoid agglomeration of the nanoparticles therein. 

Regarding Claim 11, modified Martinson discloses the fullerene may be PCBM (Huang [0014] teaching the claimed “wherein the fullerene derivative is PCBM”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721